                        UNITED STATES DISTRICT COURT
                           DISTRICT OF MINNESOTA


UNITED STATES OF AMERICA,                      )      INDICTMENT 19-cr-303 SRN/KMM
                                               )
                    Plaintiff,                 )      18 U.S.C. § 922(g)(1)
                                               )      18 U.S.C. § 924(e)
             v.                                )      18 U.S.C. § 924(d)(1)
                                               )      18 U.S.C. § 2461(c)
PATRICK LLOYD HENRY,                           )
                                               )
                    Defendant.                 )

      THE UNITED STATES GRAND JURY CHARGES THAT:

                                       COUNT 1
              (Felon in Possession of a Firearm – Armed Career Criminal)

      On or about March 12, 2019, in the State and District of Minnesota, the defendant,

                               PATRICK LLOYD HENRY,

having been previously convicted of the following crimes, each of which was punishable

by imprisonment for a term exceeding one year, at least three of which were a violent

felony or serious drug offense committed on occasions different from one another:

                                                                Date of Conviction
            Offense                 Place of Conviction
                                                                 (On or About)
    Felony Domestic Assault        Olmsted County, Minn.          July 10, 2012
    Third Degree Controlled
                                   Olmsted County, Minn.           April 3, 2018
        Substance Sale
    Felon in Possession of a
                                   Olmsted County, Minn.           April 3, 2018
            Firearm
     First Degree Controlled
                                   Olmsted County, Minn.           April 3, 2018
          Substance Sale

and knowing he had been convicted of least one crime punishable by imprisonment for a
term exceeding one year, did knowingly possess, in and affecting interstate commerce, a

firearm, to wit: a Kel-Tec P11 9mm semi-automatic handgun, serial number AA8P42, all

in violation of Title 18, United States Code, Sections 922(g)(1) and 924(e)(1).

                            FORFEITURE ALLEGATIONS

       Count 1 of this Indictment is hereby realleged and incorporated as if fully set forth

herein by reference, for the purpose of alleging forfeitures pursuant to Title 18, United

States Code, Sections 924(d)(1), in conjunction with Title 28, United States Code, Section

2461(c).

       As a result of the forgoing offense, the defendant shall forfeit to the United States,

pursuant to Title 18, United States Code, Section 924(d)(1), any firearm or ammunition

involved in or used in any knowing violation of Sections 922(g) and 924(e), including, but

not limited to, a Kel-Tec P11 9mm semi-automatic handgun, serial number AA8P42, and

any ammunition and accessories seized therewith, all in violation of Title 18, United States

Code, Sections 922(g)(1), 924(e)(1), and 924(d)(1), in conjunction with Title 28, United

States Code, Section 2461(c).


                                      A TRUE BILL


______________________________                    ______________________________
UNITED STATES ATTORNEY                            FOREPERSON




                                             2
